Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, drawn to claims 1-17 in the reply filed on October 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0188132 to Kang in view of U.S. Patent Pub. No. 2017/0360521 to Johnson.
As to Claims 1 and 10, Kang discloses a robotic navigation system (Figs. 3A-3N, [0053]). The system comprises a base (24), including a computer (66, [0057]), a display (134, Figs. 8A-11) electronically coupled to the computer [0075], a robot arm (40) electronically coupled to the computer and movable based on commands processed by the computer [0055-0056], an end-effector (38) electronically coupled (via 64) to the robot arm [0057], a camera (76) configured to detect one or more tracking markers (70, [0058-0059, 0073]), and a navigable instrument including an array of tracking markers (70) trackable by the camera, wherein the navigable instrument is configured to access, prepare, and/or place an interbody implant [0058, 0062, 0066, 0069].
As to Claims 2 and 14, Kang discloses a robotic system wherein the end-effector is a motion lock end-effector configured to prevent motion of the robot arm when attached to the robot arm (locking between 104, 106, 108, [0068]).
As to Claims 7 and 15, Kang discloses a robotic system wherein the articulating arm includes a plurality of joints that are configured to be locked and unlocked by a locking knob (locking between 104, 106, 108, [0068]).
As to Claims 11-13, Kang discloses a robotic system wherein the navigable instrument is a trial, cup curette, ring curette, cobb, elevator, osteotome, rasp, rake, sizer, shaver, paddle distractor, or scraper [0055], an inserter instrument [0055], and wherein the navigable instrument is a dilator [0055]. 
Ad to Claims 1-17, Kang discloses the claimed invention except for the end-effector including a quick-connector, an articulating arm having a first end coupled to the end-effector by the quick-connector and a second end; an access instrument coupled to the second end of the articulating arm, wherein the quick-connector includes a male portion which is receivable within a female portion within the first end of the articulating arm, wherein the articulating arm includes a release button configured to 
Johnson discloses a robotic system (4) including an the end-effector (204) including a quick-connector (connected to 202, [0065]), an articulating arm (between distal end of 206 and 202) having a first end coupled to the end-effector (204) by the quick-connector and a second end [0065], an access instrument being a retractor (206) coupled to the second end of the articulating arm (retractor described in [0063]). The quick-connector includes a male portion (210) which is receivable within a female portion (210 received within 201, Fig. 16) within the first end of the articulating arm [0065]. The articulating arm includes a release button (70) configured to allow for quick attachment and detachment of the articulating arm to the end-effector (described attached to end effector 22, [0049]. wherein the end-effector connects to the robot arm by clamping over a sterile arm drape (clamps described in [0027]).The second end of the articulating arm includes a threaded attachment mount for attachment to the access instrument (threaded knob described in [0065]). The access instrument is an access port (access instrument described in [0065] in order to allow for maneuverability of the system as well as in selection of tools to use at the surgical site [0063-0066].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775